DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 4, 8, 11, 15, and 18 have been amended. 
This office action is in response to the request for continued examination submitted on 02-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of 35 U.S.C. 112(a) has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of 
Chen, “Rapid response manufacturing through a rapidly reconfigurable robotic workcell” [2001] (hereinafter ‘Chen’) in view of
Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of
Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’).

And

Chen in view of Naderhirn further in view of Bhaskaran further in view of
Larsen et al., “Collision-free path planning of industrial cooperating robots for aircraft fuselage production” (hereinafter ‘Larsen’) [2015].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen, “Rapid response manufacturing through a rapidly reconfigurable robotic workcell” [2001] (hereinafter ‘Chen’) in view of
Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of
Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’).

Regarding Claim 1 (Claims 8 and 15 are rejected for substantially the same reasons, mutatis mutandis) A simulator for a production work cell, the simulator comprising: 

    PNG
    media_image1.png
    455
    573
    media_image1.png
    Greyscale
Chen teaches a display device configured to display a Graphical User Interface (GUI) to a user; (Fig. 10 and pg. 207 right col ¶1 Chen teaches GUI interface allowing the user to integrate the components “…The basic graphical user interface of SEMORS is illustrated in Fig. 10. SEMORS is intended to be a uniform interface for all modular robots and is portable to modular robot systems from different vendors. It will be used both for simulation and for on-line execution of a task, regardless of whether the robot is executing (or is simulated to be executing) the task as a stand-alone application, or as part of a workcell process. Thus, it allows the user to quickly integrate the hardware components into modular robots, and to manage their operations in the reconfigurable workcell…”)

    PNG
    media_image2.png
    411
    473
    media_image2.png
    Greyscale
Chen teaches an interface communicatively coupled to a data server and (Fig. 9 Chen teaches a data server coupled to a network, i.e. communicatively couple, with a graphical workstation, workcell supervisor, PC controller, and industrial PC, i.e. interface)

    PNG
    media_image3.png
    242
    334
    media_image3.png
    Greyscale
Chen teaches wherein the robotic assets comprise robotic devices mounted to mobile robotic platforms, and each includes programming to control how the robotic devices and the mobile robotic platforms (Pg. 203 left col ¶1 and selected portion of Figure 2 Chen teaches determining the structure of robots, i.e. robotic devices, also shown in Figure 2 and mobile platforms also shown in Figure 2 “…These modules usually have simple geometry and can be rapidly designed and fabricated based on the functional requirements. To allow for dimensional change in the module design provides end-users the ability to rapidly fine-tune the kinematic and dynamic performance of the completed robot, especially the size and geometry of the workspace and dexterity of the end-effector. Furthermore, the closed-loop structure of robots with parallel geometry imposes kinematic constraints on the dimensions of the robot sub-assembly. Thus, it makes the construction of a useful parallel robot configuration exclusively from standard modules difficult [9]. A set of links with various geometrical shapes and dimensions and a hexagonal mobile platform have been designed and fabricated as shown in Fig. 5a and b, respectively…”)
Chen teaches operate during a fabrication process; (Abstract Chen teaches the robot work cell to perform manufacturing tasks, i.e. fabrication process “…This article describes the development of a component-based technology robot workcell that can be rapidly configured to perform a specific manufacturing task…”)
Chen teaches Wherein a cell controller coordinates activities performed by the robotic devices and the mobile robotic platforms when operating in the production work cell; (Pg. 206 right col ¶1 Chen teaches a workcell supervisor to control or coordinate the function of the individual work cell devices, i.e. robotic devices and mobile robotic platforms, where the device controller controls the individual devices in relation to the workcell supervisor, i.e. cell controller “…Therefore, two levels of control are used in the workcell: supervisory control of the workcell activities and realtime control of individual workcell devices. The workcell supervisor performs supervisory control of the devices and coordinates the workcell activities by collecting reports from the device controller regarding the status of the workcell, and then, based on these reports, dispatching device task instructions to the device controllers. The device controllers control the individual devices…”)

    PNG
    media_image4.png
    282
    485
    media_image4.png
    Greyscale
Chen teaches to simulate the cell controller that uses a production workflow defined for the production work cell to coordinate the activities performed by the robotic devices and the mobile robotic platforms when operating in the production work cell according to their respective programming during the fabrication process; and (Pg. 209 left col ¶2 Chen teaches the use of a task sequence, i.e. production workflow for the robot controllers, i.e. robotic devices and mobile robotic platforms in the process of the milling and creating a workpiece, i.e. fabrication process “…With updated kinematic models, the detailed task sequence of all robots (Table 2) is laid out. The tasks are then programmed into the respective robot controllers. The two robot controllers are connected to a closed-loop workcell LAN running at 10 MB/s. A separate notebook computer is also connected to the workcell network performing supervisory control of the workcell through SEMORS running on the individual robot controllers. The task sequence of the workcell is monitored and supervised by the notebook supervisor…”)
Chen teaches Wherein the processor is configured to simulate the cell controller by: receiving the production workflow for the production work cell that includes a number of interconnected functions that define how the production work cell operates; (Pg. 205 right col ¶3 Chen teaches the task requirement and the task-oriented robot configuration, i.e. production work flow, where the assembly of the modules, i.e.  interconnected function determines how the workcell operates “…Typically, the problem of robot configuration optimization can be stated as “finding an assembly of robot modules that can achieve a certain task requirement based on an inventory of modules”. The assembly of a reconfigurable robot can be treated as a compound entity with finite number of constituents. Finding the most suitable task-oriented robot configuration then becomes a discrete design optimization problem. A task performance related objective function is formulated…”)
Chen teaches creating a simulation of the cell controller of the production work cell based on the production workflow; (Pg. 207 right col ¶2 Chen teaches the simulation of the robot configuration, i.e. production workflow “…In addition to the simulation of modular robots, extended features like robot configuration planning/ optimization and module database management to be incorporated into SEMORS are currently under development. The task-based robot configuration optimization mentioned in Section 5 is essentially a platform-independent system which can be integrated into SEMORS easily. With the capability of task-based robot configuration optimization, designing the modular robot configuration using SEMORS becomes no longer an ad hoc approach. The software system will provide end-user an optimized robot configuration according to the input task requirements…”)

    PNG
    media_image5.png
    510
    209
    media_image5.png
    Greyscale
Chen teaches obtaining performance data for the robotic assets from the data server; (Pg. 211 left col ¶2 and Figure 1, selected portion shown Chen teaches evaluating the robotic workcell, i.e. performance data and the simulation software having database management, i.e. data server “…Based on our experiment with the reconfigurable workcell, the performance of a reconfigurable robotic workcell can be evaluated at three different levels: the component level, the robot level, and the workcell level (Table 5)…”)
Chen teaches executing the simulation of the cell controller using the performance data; (Pg. 203 right col last ¶ Chen teaches the using static and dynamic data, i.e. performance data to create the model or simulation “…A new framework is proposed to automate the robot model generation process [14] (Fig. 6). This framework consists of a component database, a representation of modular robot assembly, and geometry-independent modeling techniques. The database stores the static CAD data of the components. A kinematic graphical representation of the assembly configuration of a modular robot, termed an Assembly Incidence Matrix [15], keeps track of the dynamic robot configuration data. Geometric modeling techniques based on the product-of-exponentials formula (POE), the modern approach for rigid body screw motion, utilize both static and dynamic data to generate the required models…”)
Chen teaches determining whether the robotic assets meet or exceed the design requirements based on the simulation; (Pg. 211 left col ¶3 Chen teaches criteria and design specification, i.e. design requirements which contain speed, accuracy, and repeatability to be met “…The criteria defined for the active and passive modules are mainly based on their design specifications. A set of module specifications, such as speed, accuracy, repeatability, can be defined based on the types of the modules. They are also comparable to the specifications of industrial actuators. Compactness, reliability and maintainability of the modules pose as critical economical factors during the decision-making process in the deployment of such a system. Hence, these criteria should be considered thoroughly in the early design stage…”)
Chen teaches displaying a result of the determination to the user utilizing the GUI. (Pg. 201 left col ¶2 element 5 Chen teaches the visualization, i.e. displaying a result in the CAD environments, i.e. GUI  “…Simulation software for robot/workcell * to produce CAD-featured environment for the reconfigurable system for visualization and simulation, and provide real-time interface to the control of reconfigurable robots…”)

Chen does not appear to explicitly disclose
a processor configured to provide verification of robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets;


    PNG
    media_image6.png
    572
    917
    media_image6.png
    Greyscale
However, Naderhirn teaches a processor configured to provide verification of robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets (Fig. 4 [0063] Naderhirn teaches performing verification when determining the HW/SW, as shown in the figured, leading to the detailed design for the production work cell where the verification is completed prior to the implementation of external production, i.e. prior to taking delivery of the robotic assets  “…Applying the cross product to the two automata (state machines) gives a new state machines which is the automatically generated test as seen in FIG. 4 which is also called verification. If the result of the automata is positive the verification is positive which means that the automata of the model satisfies the specifications…”)
Chen and Naderhirn are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the to simulate the cell controller that uses a production workflow defined for the production work cell to coordinate the activities performed by the robotic devices and the mobile robotic platforms when operating in the production work cell according to their respective programming during the fabrication process as disclosed by Chen a processor configured to provide verification of robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets as disclosed by Naderhirn.
One of ordinary skill in the art would have been motivated to make this modification in order to design mechatronic systems, such as those in the aeronautic industry, where cost and time is relatively high, the system can be tested rigroulsy before building the unit based on designs as discussed by Naderhirn in ¶[0002] “…Today a lot of mechatronic systems are developed and sold without satisfying important safety standards. The reason for that fact is that the required cost and time effort to develop according to the applicable safety standards is relatively high. Therefore, only "high-end" applications like e. g. in the field of aeronautic industry rigorously applies this standards in the system design…”

Chen and Naderhirn do not appear to explicitly disclose
an interface communicatively coupled … a compliance server; and 
wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server, and


    PNG
    media_image7.png
    454
    591
    media_image7.png
    Greyscale
However, Bhaskaran teaches an interface communicatively coupled … a compliance server; and (Col 5 lines 46-48 Bhaskaran teaches a requirements database, i.e. compliance server with interconnections, i.e. communicatively coupled “…FIG. 1 illustrates a block diagram including major components of a current requirements verification process and their interconnections in the context of the invention…”)
Bhaskaran teaches wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server, and (Abstract Bhaskaran teaches verification of the design requirements with the compliance criteria from the requirement database, i.e. compliance server “…In one embodiment, a method for automatic standardization and verification of system design requirements in a product development project using a standardization and verification tool embedded in a computer aided design (CAD) application includes obtaining a desired standardized requirement from a requirements database, retrieving compliance criteria from the standardized requirement, obtaining one or more components associated with the standardized requirement from one or more data sources, and obtaining relevant extracted and derived attributes from the one or more components, associated with the standardized requirement…”)
Chen, Naderhirn, and Bhaskaran are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a processor configured to provide verification of robotic assets specified for the production work cell in advance of a start of production within the production work cell and prior to taking delivery of the robotic assets as disclosed by Chen and Naderhirn an interface communicatively coupled a compliance server and wherein the processor, for the verification, is configured to obtain design requirements for the robotic assets from the compliance server as disclosed by Bhaskaran.
One of ordinary skill in the art would have been motivated to make this modification in order to remove the need of manual tracing to perform the verification through design changes and to maintain compliance as discussed in Col 1 lines 38-48 of Bhaskaran “…Manually tracing the components and requirements associated with the components can be very difficult and time consuming, as there can be a large number of components which go through continuous design changes during the product development phase. Also, such verification of requirements for compliance can be typically an unavoidable obligation, mandated by government agencies and safety requirements. Moreover, the current manual verification process may often result in human error. Thus, current solutions fail to address easy access to all requirements information and easier verification for compliance to these requirements…”

Regarding Claim 2 (Claims 9 and 16 are rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Chen teaches the performance data for the robotic assets comprises simulated data. (Pg. 208 right col ¶1 Chen teaches task simulation, i.e. simulated data “…3D graphical task simulation…”)

Regarding Claim 3 (Claims 10 and 17 are rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Chen teaches the performance data for the robotic assets comprises data generated by executing programs that control the robotic assets in simulation. (Pg. 208 right col ¶2 Chen teaches simulated milling path, i.e. robotic assets in simulation “…Because of the lack of the force sensor, the task is only carried out in simulated manner, i.e., the end-mill tool only goes through the milling path without touching the surface of the workpiece…”)

Regarding Claim 4 (Claims 11 and 18 are rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Chen teaches the production workflow references a data source for the production work cell; and (Pg. 207 left col ¶3 Chen teaches the workcell supervisor checks the status reports, i.e. a data source of the production workcell “…During the workcell operation, the supervisor receives reports from the device controllers regarding the status of the devices, and then, based on the status reports, issues instructions to the device controllers. The model of workcell supervisory control is based on the discrete event control approach…”)
Chen teaches the performance data is used as the data source referenced in the production workflow. (Pg. 206 right col ¶2 Chen teaches reporting status is used in the controlling the device, i.e. production workflow “…Operationally, a device controller performs the following three types of tasks: (i) reporting device status, (ii) processing instructions from the workcell supervisor, and (iii) controlling the device to execute the instruction…”)

Regarding Claim 7 (Claims 14 and 20 are rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Bhaskaran teaches the processor is configured to provide an indication of a failure of at least one of the robotic assets utilizing the GUI. (Col 13 lines 57-62 Bhaskaran teaches where failure is visualized, i.e. utilizing a GUI “If the calculated value is 2 m, then the verification result 730 is visualized as "success", else the verification result 730 is visualized as "failure". In the example embodiment illustrated in FIG. 7, the verification result 730 is visualized by highlighting the associated components on the 3D CAD platform 725…”)

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen, “Rapid response manufacturing through a rapidly reconfigurable robotic workcell” [2001] (hereinafter ‘Chen’) in view of
Naderhirn el al., U.S. Patent Application Publication 2020/0320233 A1 (hereinafter ‘Naderhirn’) further in view of
Bhaskaran et al., United States Patent 8,768,651 B2 (hereinafter ‘Bhaskaran’) further in view of
Larsen et al., “Collision-free path planning of industrial cooperating robots for aircraft fuselage production” (hereinafter ‘Larsen’) [2015].

Regarding Claim 5 (Claims 12 and 19 are rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Chen teaches the production workflow is configured to direct the robotic assets to simulate fabricating… (Pg. 205 left col ¶3 Chen teaches the simulation to improve the accuracy, i.e. direct fabricating “…Our simulation and experiment have shown that the proposed method can improve the position accuracy up to two orders of magnitude, or to the nominal repeatability of the robot after calibration with measurement noise. A typical 6-DOF articulate-type modular robot can reach a position accuracy of 0.1mm compared to an accuracy of 1mm before the calibration…”)

Chen, Naderhirn, and Bhaskaran do not appear to explicitly disclose
a portion of an aircraft.

However, Larsen teaches a portion of an aircraft. (Pg. 2046 right col last ¶ - pg. 2047 left col ¶1 Larsen teaches calculating and determining the production of an aircraft “…As scenario an airplane fuselage production process was considered. The first strategy finds a path by parameterizing the movements of the robots. The second method uses cell decomposition and the master-slave hierarchy principle. Initially a path for the material was calculated and afterwards the required robot poses to transport the material were determined…”)
Chen, Naderhirn, Bhaskaran, and Larsen are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production  as disclosed by Chen, Naderhirn, and Bhaskaran by a portion of an aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Regarding Claim 6 (Claims 13 is rejected for substantially the same reasons, mutatis mutandis): Chen, Naderhirn, and Bhaskaran teach The simulator of claim 1, wherein: 
Chen teaches the production workflow is configured to direct the robotic assets to simulate fabricating for a robotic assembly (Pg. 205 left col ¶3 Chen teaches the simulation to improve the accuracy, i.e. direct fabricating “…Our simulation and experiment have shown that the proposed method can improve the position accuracy up to two orders of magnitude, or to the nominal repeatability of the robot after calibration with measurement noise. A typical 6-DOF articulate-type modular robot can reach a position accuracy of 0.1mm compared to an accuracy of 1mm before the calibration…”)

Chen, Naderhirn, and Bhaskaran do not appear to explicitly disclose
a portion of a new type of aircraft.

However, Larsen teaches a portion of a new type of aircraft. (Pg. 2043 right col ¶1 Larsen teaches designing a fuselage, i.e. a portion, based on designer changes to fiber orientation, i.e. new type of aircraft “…The designer puts many layers of cut pieces in different fiber orientations over one another. Depending on the requirement of the part, this can be 20 layers or more. For a whole fuselage this can be thousands of cut pieces. After the construction is finished the position of the cut pieces in 2D and in 3D can be exported as an XML-file. This file is called plybook…”)
Chen, Naderhirn, Bhaskaran, and Larsen are analogous art because they are from the same field of endeavor, planning operations for production.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the production workflow is configured to direct the robotic assets to simulate fabricating as disclosed by Chen, Naderhirn, and Bhaskaran by a portion of a new type of aircraft as disclosed by Larsen.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production cost and quantity by increasing the amount of automation as discussed on pg. 2042 left col ¶1 by Larsen “In the last years oil prices were constantly rising. The aircraft manufacturers take an interest in building lighter helicopters or airplanes which save fuel over their long lifetime. In the last years a lot of new airplanes have been developed which have a high amount of carbon fiber reinforced plastics (CFRP) in their structural weight. A very famous airplane is the AIRBUS A380 with 20% and the AIRBUS A350 with 50 %. Fibers which are made of carbon are very thin and very strong. Components made of CFRP offer the highest strength-to-weight ratios compared to any other material. Another very interesting characteristic is their superior thermal and conductive properties [1]. This makes them very interesting for car, aerospace and sports industries. At the moment most of the CFRP production steps are manual labor intensive. To make the production cost-efficient with a high quality and quantity it is very important to automate these steps.”

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baizid et al., “IRoSim: Industrial Robotics Simulation Design Planning and Optimization platform based on CAD and knowledgeware technologies” teaches simulation of the robotic assets in an offline-CAD software utilizing robot manipulators.
Maturana et al., 2014/0180644 A1 teaches a method for simulation for the robotic devices utilizing PLC functions between the simulation and implementation through a controller.
Sampedro et al., 10,058,995 B1 teach a method for testing the instructions of a robot for operating and teaches the GUI for the defining (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN E JOHANSEN/Examiner, Art Unit 2146